            Case 1:17-cr-00438-VEC Document 603 Filed 03/26/21 Page 1 of 1


                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT
                                                                               ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                               DOC #:
 ------------------------------------------------------------   X              DATE FILED: 3/26/2021
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                                                :
                 -against-                                      :        17-CR-438 (VEC)
                                                                :
                                                                :            ORDER
 EDWIN CORTORREAL,                                              :
                                                                :
                                          Defendant.            :
 ------------------------------------------------------------   X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a status conference in this case is scheduled for April 2, 2021;

        IT IS HEREBY ORDERED that: Due to a scheduling conflict, the conference is adjourned

to April 7, 2021 at 10:30 a.m. The parties must appear for the conference by dialing (888) 363-

4749, using the access code 3121171 and the security code 0438. Any recording or retransmission

of the hearing is prohibited.


SO ORDERED.

Dated: March 26, 2021
      New York, NY
                                                                    ______________________________
                                                                    VALERIE CAPRONI
                                                                    United States District Judge
